       Case 1:20-cv-00299-MV-SCY Document 21 Filed 07/07/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

EMMA SERNA and
MIKE SERNA,

              Plaintiffs,

v.                                                                 No. 1:20-cv-00299-MV-SCY

DANIEL WHITE,
DAVID WEBSTER, and
MARGETTE WEBSTER,

              Defendants.

                            MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on Plaintiffs’ Motion to Strike Defendants’ Two

Briefings to Amend Plaintiffs’ Complaint, Doc. 20, filed July 1, 2020.

       After reviewing pro se Plaintiffs’ original Complaint, United States Magistrate Judge

Steven C. Yarbrough notified Plaintiffs that they failed to state federal law claims and granted

them leave to file an amended complaint. See Order, Doc. 3, filed April 15, 2020.

       Plaintiffs then filed their Motion for Leave of Court to Amend Complaint. See Doc. 5,

filed April 28, 2020. Defendants filed two responses opposing Plaintiffs’ Motion to Amend. See

Doc. 8, filed May 14, 2020 (on behalf of Defendant White); Doc. 11, filed June 1, 2020 (on behalf

of Defendants David Webster and Margette Webster).

       Although titled “Motion for Leave of Court to Amend Complaint,” the Court construed the

document to be Plaintiffs’ Amended Complaint because: (i) Judge Yarbrough had already granted

Plaintiffs leave to file an amended complaint; (ii) the document alleges facts, asserts causes of

action, and seeks relief; and (iii) the document states: “I submit this Amended Complaint to cure

the deficiencies …” Doc. 5 at 8.
       Case 1:20-cv-00299-MV-SCY Document 21 Filed 07/07/20 Page 2 of 2



       The Court dismissed Plaintiffs’ federal law claims for failure to state a claim, declined to

exercise supplemental jurisdiction over Plaintiffs’ state-law claims, and dismissed this case. See

Doc. 18, filed June 30, 2020.

       Plaintiffs now ask the Court to strike Defendants’ Responses to Plaintiffs’ Motion to

Amend the Complaint. The Court, having dismissed this case, finds that Plaintiffs’ Motion to

Strike the Responses are moot.

       IT IS ORDERED that Plaintiffs’ Motion to Strike Defendants Two Briefings to Amend

Plaintiffs’ Complaint, Doc. 20, filed July 1, 2020, is FOUND AS MOOT.




                                             _____________________________________
                                             MARTHA VÁZQUEZ
                                             UNITED STATES DISTRICT JUDGE




                                                2
